









STOCK PURCHASE AGREEMENT

by and among

PANGAEA LOGISTICS SOLUTIONS LTD.

and

THE PARTIES LISTED ON SCHEDULE 1 HERETO















Dated as of June 15, 2017







--------------------------------------------------------------------------------






Stock Purchase Agreement
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
June 15, 2017, by and among Pangaea Logistics Solutions Ltd., a Bermuda exempted
company (the “Company”), and the Investors listed on Schedule 1 (each, an
“Investor,” and collectively, the “Investors”).
WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, a number of shares of the Company’s common shares,
par value $0.0001 per share (the “Common Stock”), in the amounts listed on
Schedule 1 (the “Securities”), subject to the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Investors, severally and not
jointly, hereby agree as follows:
1.Definitions. As used in this Agreement, unless the context otherwise requires,
the following terms shall have the respective meanings specified or referred to
in this Section 1:
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the Person specified. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. The terms “controlling” and “controlled” have meanings correlative
to the foregoing.
“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.
“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material, to the extent
applicable.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous.
“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential


1



--------------------------------------------------------------------------------





arrangement of any kind or nature, and any easement, encroachment, covenant,
restriction, right of way, defect in title or other encumbrance of any kind.
“Governmental Body” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.
“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.
“Requirements of Law” means any applicable foreign, federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.
“SEC Reports” means, collectively, all reports of the Company required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof.
“Subsidiary” means any corporation or other entity in which the Company owns or
controls more than fifty percent (50%) of (i) the equity interests or (ii) the
voting power of the voting equity securities of any such corporation or other
entity.
2.    Subscription. Subject to the terms and conditions hereof, each Investor
hereby irrevocably subscribes for the Securities set forth on Schedule 1 for the
aggregate purchase price set forth on Schedule 1 (the aggregate purchase price
of such Securities, the “Purchase Price”), which is payable as described in
Section 4. The obligations of each Investor hereunder are several and not joint.
Each Investor acknowledges that the Securities will be subject to restrictions
on transfer as set forth in this Agreement.
3.    Acceptance of Subscription and Issuance of Securities. It is understood
and agreed that the Company shall have the sole right, at its complete
discretion, to accept or reject any Investor subscription (each, a
“Subscription” and collectively, the “Subscriptions”), in whole or in part, for
any reason and that the same shall be deemed to be accepted by the Company only
when this Agreement is signed by a duly authorized officer of the Company and
delivered to such Investor. Subscriptions need not be accepted in the order
received, and the Securities may be allocated among subscribers. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to issue any of the Securities to any Person who is a resident of a jurisdiction
in which the issuance of Securities to such Person would constitute a violation
of the securities, “blue sky” or other similar laws of such jurisdiction
(collectively referred to as the “State Securities Laws”).


2



--------------------------------------------------------------------------------





4.    Payment and Settlement.
(a)    Signing. On or before 2:00 p.m., New York City time, on June 15, 2017,
each Investor shall deliver to the Company a copy of this Agreement executed by
a duly authorized officer of such Investor along with its Investor Questionnaire
contained in Appendix A. The Company shall indicate its acceptance of such
Subscription by providing each Investor with a countersigned copy of this
Agreement on or before 5:00 p.m. New York City time on June 15, 2017 (such date,
the “Signing Date”).
(b)    Funding. On or prior to 4:00 p.m. New York City time on June 23, 2017
(such date, the “Funding Date”), each Investor shall make payment for its
Subscription to DNB Bank ASA, as escrow agent (the “Escrow Agent”), by wire
transfer of immediately available funds or other means approved by the Escrow
Agent and the Company in the amount set forth on Schedule 1 under the column
“Aggregate Purchase Price to be Paid” (such amount, the “Escrowed Funds”), it
being understood that any fees or deductions to any intermediary institutions in
connection with the wiring of funds by any Investor to the Escrow Agent shall be
the responsibility of the Investor such that the Escrow Agent receives funds
from each Investor equal to the amount required to be paid by each Investor.
Upon receipt by the Escrow Agent, the Escrowed Funds will be placed in a
non-interest bearing escrow account pursuant to an escrow agreement (the “Escrow
Agreement”) entered into by and among Fearnley Securities, Inc. (“Fearnley
Inc.,” and, together with Fearnley Securities AS, “Fearnley”), as representative
of the Investors (solely for purposes of the Escrow Agreement), the Company and
the Escrow Agent, prior to the Funding Date in a form to be reasonably agreed to
by and among Fearnley, the Company and the Escrow Agent.
(c)    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall occur on June 26, 2017, subject to the termination provisions
set forth in Section 10 and the satisfaction or waiver of all of the conditions
to Closing set forth in Sections 8 and 9 (other than those conditions that by
their nature are satisfied at the Closing); or at such other time and date to be
agreed between the Company and the Investors purchasing a majority of the
Securities (such date and time of delivery and payment for the Securities being
herein called, the “Closing Date”).
(d)    Settlement. At the Closing, to effect the purchase and sale of the
Securities, (i) the Escrow Agent shall pay to the Company the Escrowed Funds by
wire transfer in immediately available U.S. federal funds to the account
designated by the Company in writing in accordance with the terms of the Escrow
Agreement (such payment to constitute payment in full by each Non-Defaulting
Investor (as defined below) for its Subscription), and (ii) the Company and each
Investor shall deliver all other documents and certificates as required by this
Agreement. After the Closing, the Company shall cause the Company’s transfer
agent to deliver (under the transfer agent’s standard procedures) to each
Non-Defaulting Investor, confirmation of recordation, in book-entry form, of the
Securities with the Company’s transfer agent, such recordation to include a
notation, in the form set forth in Section 7(h), that the Securities were sold
in reliance upon an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”).


3



--------------------------------------------------------------------------------





(e)    Defaulting Investor. If any Investor defaults in any of its obligations
hereunder or is unable or unwilling to proceed with the Closing of the
transactions under this Agreement, such Investor (a “Defaulting Investor”) shall
notify the Company and each other Investor (each, a “Non-Defaulting Investor”)
within five (5) business days prior to the date of the Authorization Date. The
Non-Defaulting Investors may make arrangements reasonably satisfactory to the
Company for the purchase of the Securities that were to be purchased by the
Defaulting Investor by any of the Non-Defaulting Investors or by any other
Person reasonably acceptable to the Company; provided, that such arrangements
and purchase by any Non-Defaulting Investor or other Person shall in no way
relieve such Defaulting Investor of any liability under this Agreement.
Notwithstanding anything to the contrary herein, the Company may proceed with
the Closing with any Non-Defaulting Investors and/or any other Person that
pursuant to the previous sentence has agreed to purchase the Defaulting
Investor(s) Subscriptions.
5.    Representations and Warranties of the Company. As of each of the Signing
Date and the Closing Date, the Company represents and warrants that:
(a)    Organization. The Company and each of the Subsidiaries is duly
incorporated or formed and validly existing and in good standing under the law
of its jurisdiction of incorporation or formation. The Company and each of the
Subsidiaries is duly qualified and in good standing as a foreign company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to be so qualified or licensed, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have or reasonably be expected to have a material adverse effect
on the business, properties, financial condition, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).
(b)    Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
(c)    No Violation; Consents and Approvals. The execution and delivery by the
Company of this Agreement does not, and the consummation by the Company of any
of the transactions contemplated hereby and compliance by the Company with the
terms, conditions and provisions hereof (including the offer and sale of the
Securities by the Company) will not:
(i)    conflict with, violate, result (with the giving of notice or passage of
time or both) in a breach of the terms, conditions or provisions of, or
constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the assets or
properties of the Company or any Subsidiary under (A) the memorandum of
association or


4



--------------------------------------------------------------------------------





certificate of formation or the bye-laws or limited liability company agreement,
each as applicable, of the Company or any Subsidiary, (B) any note, instrument,
agreement, contract, mortgage, lease, license, franchise, guarantee, permit or
other authorization, right, restriction or obligation to which the Company or
any Subsidiary is a party or any of their respective assets or properties is
subject or by which the Company or any Subsidiary is bound, (C) any Court Order
to which the Company or any Subsidiary is a party or any of their respective
assets or properties is subject or by which the Company or any Subsidiary is
bound, or (D) any Requirements of Law applicable to the Company or any
Subsidiary or any of their respective assets or properties; or
(ii)    require the approval, consent, authorization or act of, or the making by
the Company or any Subsidiary of any declaration, filing or registration with,
any Person, including under the Securities Act or State Securities Laws, except
for the applicable reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the filing of a notice of an exempt
offering on Form D for the transactions contemplated by this Agreement.
(d)    Capitalization. As of the Signing Date, the authorized capital stock of
the Company consists of one hundred and one million (101,000,000) shares
consisting of one hundred million (100,000,000) shares of Common Stock, par
value US$0.0001 per share (the “Common Stock”), and one million (1,000,000)
shares of preferred stock, par value US$0.0001 per share (the “Preferred
Stock”), of which 37,261,739 shares of Common Stock and 0 shares of Preferred
Stock were issued and outstanding as of June 14, 2017, and all such outstanding
shares of Common Stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable. The Securities will be duly
authorized, and when issued in accordance with this Agreement, (i) will be
validly issued, fully paid and non-assessable and will be free and clear of any
Encumbrances (other than, with respect to any Investor, any Encumbrances created
by or through such Investor and restrictions on transfer imposed by the
Securities Act, and applicable State Securities Laws) and each Investor will
have good title thereto and (ii) will not have been issued in violation of any
preemptive or subscription rights and, except for the anti-dilution provisions
in the Company’s outstanding warrants and equity awards issued or to be issued
under the Company’s 2014 Share Incentive Plan (as amended and restated by the
Company’s Board of Directors (the “Board”) on August 7, 2015 and May 9, 2016),
will not result in the anti-dilution provisions of any security of the Company
becoming applicable.
(e)    Compliance with Laws.
(i)    The Company and each of the Subsidiaries is in compliance with all laws
and regulatory requirements to which it is subject, including U.S. sanctions
laws and the Foreign Corrupt Practices Act, 15 U.S.C. §78 et seq., as it may be
amended from time to time, except for such non-compliance that (A) could not
reasonably be expected to have a Material Adverse Effect or (B) occurs as a
direct result of any proceedings or investigations directly with respect to the
matters described under “Item 3. Legal Proceedings” included in the Company’s
Annual Report on Form 10-K, filed with the SEC for the period ended December 31,
2016.
(ii)    The Company shall not directly or, to the best of the Company’s
knowledge (after due and careful inquiry) indirectly, use the proceeds of the
sale of the Securities


5



--------------------------------------------------------------------------------





to be issued pursuant to this Agreement, or lend, contribute or otherwise make
available such proceeds directly or, to the best of the Company’s knowledge
(after due and careful inquiry) indirectly, to any subsidiary, joint venture
partner or other person in any manner or for any purpose prohibited by U.S.
economic or trade sanctions.
(f)    Private Offering. No form of general solicitation or general advertising
was used by the Company, or to the knowledge of the Company, its authorized
representatives, in connection with the offer or sale of the Securities to be
issued under this Agreement. Assuming the accuracy of the representations and
warranties of the Investors contained in Section 6, the issuance and sale of the
Securities pursuant to this Agreement is exempt from the registration
requirements of the Securities Act, and neither the Company nor, to the
knowledge of the Company, any authorized representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption. The Company agrees that neither it, nor, anyone authorized to act on
its behalf, shall offer to sell the Securities to be issued under this Agreement
or any other securities of the Company so as to require the registration of the
Securities being offered hereby pursuant to the provisions of the Securities Act
or any State Securities Laws, unless the offer and sale of the Securities to be
issued under this Agreement or such other securities is so registered. Neither
the Company nor to its knowledge any Affiliate of the Company, directly or
indirectly through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any security that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.
(g)    No Restrictions on Common Stock. Except as expressly set forth in SEC
Reports, (i) no Person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company and (ii) no Person has
any purchase option, call option, preemptive rights, resale rights, subscription
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company.
(h)    No Manipulation. The Company has not taken and will not, in violation of
applicable law, take any action designed to or that might reasonably be expected
to cause or result in stabilization or manipulation of the price of its stock to
facilitate the sale or resale of the Securities.
(i)    Independent Auditors. Grant Thornton LLP, whose audit report on the
consolidated financial statements of the Company as of and for the years ended
December 31, 2016 and 2015 is included in the applicable SEC Reports, is an
independent registered public accountant as required by the Securities Act and
by the rules of the Public Company Accounting Oversight Board.
(j)    Disclosure. The Company is in compliance with its reporting requirements
under Section 13 of the Exchange Act. The SEC Reports, when filed with the SEC
(or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent SEC Report),
conformed in all material respects to the requirements of the Exchange Act or
the Securities Act, as the case may be, and did not contain any untrue statement
of a


6



--------------------------------------------------------------------------------





material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. There are no
unresolved comment letters from the SEC in respect of any SEC Report. Except
with respect to the material terms and conditions of the transactions
contemplated hereby, and the anticipated use of proceeds from the sale of the
Securities, which shall be publicly disclosed by the Company pursuant to the
Exchange Act, the Company confirms that neither it nor any person acting on its
behalf has provided any Investor with any other information that the Company
believes constitutes material, non-public information. The Company understands
that the Investors will rely on the foregoing representations in effecting
transactions in the securities of the Company.
(k)    Financial Statements. The historical audited consolidated financial
statements included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2016 and the historical unaudited consolidated financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2017 (collectively, the “Financial Statements”),
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in all material respects in conformity with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis for the periods shown.
(l)    Investment Company; Passive Foreign Investment Company. The Company is
not and, after giving effect to the offer and sale of the Securities will not
be, an “investment company” required to register under the Investment Company
Act of 1940, as amended. The Company does not believe that it is a “passive
foreign investment company” as such term is defined in the Internal Revenue Code
of 1986, as amended from time to time, and the regulations promulgated
thereunder (the “Code”).
(m)    Title to Real and Personal Property. The Company and each of the
Subsidiaries has, with such exceptions as are described in the SEC Reports or
are not material and do not interfere with the intended use to be made of such
property by the Company and its Subsidiaries, (i) in the case of owned real
property, good and marketable fee title to, and (ii) in the case of owned
personal property, good and valid title to, or, in the case of leased real or
personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, tangible and intangible.
(n)    No Labor Disputes; ERISA. To the Company’s knowledge, neither the Company
nor any of its Subsidiaries is currently engaged in any unfair labor practice
under the National Labor Relations Act. Except for matters which would not,
individually or in the aggregate, have a Material Adverse Effect, (i) there is
(A) no unfair labor practice complaint pending or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding is currently
pending (or to the Company’s knowledge, threatened) that arises out of or under
any collective bargaining agreements the Company has with its employees, (B) no
strike, labor dispute, material work slowdown or stoppage pending or, to the
Company’s knowledge, threatened against the


7



--------------------------------------------------------------------------------





Company or any of its Subsidiaries and (C) no union representation dispute
currently existing concerning the employees of the Company or any of its
Subsidiaries, and (ii) to the Company’s knowledge, (A) no material union
organizing activities are currently taking place concerning the employees of the
Company or any of its Subsidiaries, (B) there is no current material violation
of any applicable federal, state, local or foreign law relating to the Company’s
employment practices, including laws relating to collective bargaining,
disability discrimination and reasonable accommodations, immigration, health and
safety, discrimination in the hiring, promotion or pay of employees, workers
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended, or the rules and
regulations promulgated thereunder (“ERISA”) concerning the employees of the
Company or any of its Subsidiaries and (C) the Company and its Subsidiaries are
in compliance in all material respects with obligations of the Company and its
Subsidiaries, as applicable, under any employment agreement, severance agreement
or similar written employment-related agreement that is currently in effect.
Except for matters which would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, (A) no material
liability under Title IV of ERISA or Section 412 of the Code has been incurred
during the past six years by the Company or any of its Subsidiaries with respect
to any ongoing, frozen or terminated defined benefit pension plan maintained by
the Company, its Subsidiaries or any ERISA Affiliate, (B) no material liability
with respect to any withdrawal from any “multiemployer plan” within the meaning
of Section 3(37) of ERISA has been or is expected to be incurred by the Company
or any its Subsidiaries or any ERISA Affiliate, and (C) the Company and its
Subsidiaries have complied, in all material respects, with the terms of each
“employee benefit plan” within the meaning of Section 3(3) of ERISA that the
Company or its Subsidiaries sponsors or maintains and the requirements under
ERISA applicable to each such employee benefit plan.
(o)    Compliance with Environmental Laws. Except to the extent the failure to
comply with the following could not reasonably be expected to have a Material
Adverse Effect, (i) the operations of the Company and its Subsidiaries comply
with all applicable Environmental Laws, all necessary Environmental Permits have
been obtained and are in effect for the operations and properties of each of the
Company and its Subsidiaries and each of the Company and its Subsidiaries is in
compliance in all material respects and (ii) neither the Company nor any of its
Subsidiaries has received any notice in writing by any Person that it or any of
its Subsidiaries or Affiliates is potentially liable for the remedial or other
costs with respect to treatment, storage, disposal, release, arrangement for
disposal or transportation of any Environmentally Sensitive Material, except for
costs incurred in the ordinary course of business with respect to treatment,
storage, disposal or transportation of such Environmentally Sensitive Material.
(p)    Taxes. All income and other material tax returns required to be filed by
the Company or any of its Subsidiaries have been timely filed, all such tax
returns are complete and correct in all material respects, and all taxes and
other material assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities, have been timely
paid, other than those being contested in good faith and for which adequate
reserves have been provided. To the Company’s knowledge, (i) there are no
pledges, liens, charges, mortgages,


8



--------------------------------------------------------------------------------





encumbrances or security interests of any kind or nature whatsoever with respect
to taxes upon any of the assets or properties of either the Company or its
Subsidiaries other than with respect to taxes not yet due and payable and (ii)
no material deficiencies for any taxes have been proposed or assessed in writing
against or with respect to any taxes due by or tax returns of the Company or any
of its Subsidiaries, and there is no outstanding audit, assessment, dispute or
claim concerning any material tax liability of the Company or any of its
Subsidiaries.
(q)    Insurance. The Company and its Subsidiaries maintain for its or their
benefit, insurance or a membership in a mutual protection and indemnity
association covering its properties, operations, personnel and businesses in
such amounts, and of the type, as deemed adequate by the Company; such insurance
or membership insures or will insure against such losses and risks to an extent
which is adequate in accordance with customary industry practice to protect the
vessels owned by the Company (each, a “Vessel” and collectively, the “Vessels”)
and, in the case of insurance or a membership maintained by or for the benefit
of the Company and its Subsidiaries, their businesses; any such insurance or
membership maintained by or for the benefit of the Company and its Subsidiaries
is and will be fully in force; there are no material claims by the Company or
any subsidiary under any insurance policy or instrument as to which any
insurance company or mutual protection and indemnity association is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its Subsidiaries is currently required to make any material payment,
or is aware of any facts that would require the Company or any subsidiary to
make any material payment, in respect of a call by, or a contribution to, any
mutual protection and indemnity association; and neither the Company nor any
subsidiary has reason to believe that it will not be able to renew or cause to
be renewed for its benefit any such insurance or membership in a mutual
protection and indemnity association as and when such insurance or membership
expires or is terminated.
(r)    Absence of Changes. Since March 31, 2017, (the “Reference Date”), except
for such matters which would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, (i) there has not been
a partial loss or total loss of the Vessels, whether actual or constructive,
that is not otherwise covered by insurance, (ii) no Vessel has been arrested or
requisitioned for title or hire and (iii) neither the Company nor any of its
Subsidiaries has sustained any loss or interference with its respective business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree. The Company and its Subsidiaries have conducted their business in the
ordinary course consistent with past practice in all material respects. Without
limiting the generality of the foregoing, since the Reference Date, none of the
Company and its Subsidiaries has (except as disclosed in the SEC Reports): (i)
amended its memorandum of association, bye-laws or other organizational
documents; (ii) adopted a plan or agreement of liquidation, dissolution,
restructuring, merger, consolidation, recapitalization or other reorganization;
(iii) issued any note, bond or other debt security or right to acquire any debt
security, incurred or guaranteed any indebtedness or entered into any “keep
well” or other agreement to maintain the financial condition of another person
or other arrangement having the economic effect of actions any of the foregoing;
(iv) entered into or consummated any transaction involving the acquisition
(including, by merger, consolidation or acquisition of the business, stock or
assets or other business combination) of any Person (other than in the ordinary


9



--------------------------------------------------------------------------------





course of business or any transaction among the Subsidiaries of the Company);
(v) changed any of its material accounting policies or practices, except as
required as a result of a change in GAAP; or (vi) agreed or committed to do any
of the foregoing.
(s)    No Undisclosed Liabilities. The Company and its Subsidiaries do not have
any obligation or liability (“Liabilities”) required by GAAP to be recognized on
a condensed consolidated statement of financial position of the Company, except
(i) as incurred since the Reference Date in the ordinary course of business or
as have been otherwise disclosed in the SEC Reports, (ii) as have been
discharged or paid in full in the ordinary course of business since the
Reference Date, (iii) as incurred in connection with the transactions
contemplated by this Agreement, (iv) that are obligations to perform pursuant to
the terms of any of material contracts and (v) as would not constitute a
Material Adverse Effect.
(t)    Accounting Controls. Other than as disclosed in the SEC Reports, each of
the Company and its Subsidiaries maintains a system of internal accounting
controls to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
(u)    Disclosure Controls. Other than as disclosed in the SEC Reports, (a) the
Company has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act); (b) such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they were established; and (c) the Company’s auditors and the Board
have been advised of: (i) any significant deficiencies and material weaknesses
in the design or operation of internal controls which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial data and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls. As of the date hereof, the Company has no knowledge of any reason that
its outside auditors and its Chief Executive Officer and Chief Financial Officer
shall not be able to give the certifications and attestations required pursuant
to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due. Since October
1, 2014, the Company’s auditors have not identified any material weaknesses in
internal controls, and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no changes in internal
controls or in other factors within control of the Company that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
controls. The Company, its Subsidiaries and their respective officers and
directors, in their capacities as such, are in compliance in all material
respects with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder that are applicable to the Company,


10



--------------------------------------------------------------------------------





its Subsidiaries or such officers and directors, including Section 402 related
to loans and Sections 302 and 906 related to certifications.
(v)    Contracts. None of the contracts or agreements (which, for the avoidance
of doubt, do not include any filings under Item 601(b)(3) of Regulation S-K
under the Securities Act) filed as an exhibit to the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2016, Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2017, or any Quarterly Report on
Form 10-Q or Current Report on Form 8-K subsequent thereto, have been
terminated, materially amended, modified, supplemented or waived, except as
disclosed in the SEC Reports or except as are required to be filed under Item
601 of Regulation S-K under the Securities Act and have terminated in accordance
with their terms; neither the Company nor any Subsidiary has sent or received
any communication regarding the termination, amendment, modification,
supplementation or waiver of, or an intention to terminate, materially amend,
modify, supplement or waive, or not to consummate any transaction contemplated
by, any such contract or agreement; and no such termination, amendment,
modification, supplementation or waiver, or intention to terminate, amend,
modify, supplement or waive, or not to consummate any transaction contemplated
by, any such contract or agreement has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, any other party to any such contract
or agreement.
(w)    No Restrictions on Subsidiaries. No Subsidiary is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except as described in the SEC Reports; all
dividends and other distributions declared and payable on the shares of Common
Stock of the Company and on the capital stock of each Subsidiary may under the
current laws and regulations of Bermuda be paid in United States dollars and
freely transferred out of Bermuda; and all such dividends and other
distributions are not subject to withholding or other taxes under the current
laws and regulations of Bermuda and are otherwise free and clear of any
withholding or other tax and may be declared and paid without the necessity of
obtaining any consents, approvals, authorizations, orders, licenses,
registrations, clearances and qualifications of or with any court or
governmental agency or body or any stock exchange authorities in Bermuda.
(x)    Company Acknowledgement of Investor Representation. The Company
acknowledges and agrees that no Investor makes, nor has any Investor made, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Sections 6 and 7 and in the
Investor Questionnaire.
6.    Representations and Warranties of the Investors. As an inducement to the
Company to enter into this Agreement and to consummate the transactions
contemplated hereby, each Investor, severally and not jointly, represents and
warrants, as of each of the Signing Date and the Closing Date, as follows:


11



--------------------------------------------------------------------------------





(a)    Organization. If such Investor is not a natural person, such Investor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized.
(b)    Authorization. Such Investor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder in accordance
with the terms hereof. This Agreement has been, and at or prior to the Signing
Date will have been, duly executed and delivered by such Investor, and
constitutes the legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
(c)    No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign government or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization, or other non-governmental regulatory authority (including any
national securities exchange), is required in connection with the execution,
delivery and performance of this Agreement by such Investor or the consummation
by such Investor of the transactions contemplated hereby, except for such
approvals, authorizations, consents, orders or filings that have been obtained
or made and are in full force and effect.
(d)    No Violation. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not conflict
with, result in any breach or violation of or constitute a default under (or
constitute any event which, with notice, lapse of time or both, would result in
any breach or violation of or constitute a default under or give the holder of
any indebtedness (or a Person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a part of such
indebtedness under) (or result in the termination of, or in the creation or
imposition of a lien, charge or Encumbrance on any property or assets of such
Investor pursuant to) (i) the organizational or other governing documents of
such Investor, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which such Investor is a party or by which such
Investor or any of its properties may be bound or affected, (iii) any federal,
state, local or foreign law, regulation or rule, (iv) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including any national securities exchange) or (v) any Court Order applicable
to such Investor or any of its properties, except in the case of the foregoing
clauses (ii), (iii), (iv) and (v) as would not individually or in the aggregate,
materially and adversely affect such Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
herein on a timely basis.
(e)    Financial Capability. The Investor has available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement and will deposit such funds with the Escrow Agent by the Funding Date
pursuant to the terms of this Agreement.
(f)    Accredited Investor and Qualified Institutional Buyer.


12



--------------------------------------------------------------------------------





(i)    Such Investor is acquiring the Securities to be issued under this
Agreement to such Investor for its own account, not as nominee or agent, with
the present intention of holding such Securities for purposes of investment, and
not with the view to the public resale or distribution of any part thereof, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the U.S. federal
securities laws or any applicable State Securities Laws. Such Investor is
purchasing and holding any purchased Securities for its own account and is not
party to any co-investment, joint venture, partnership or other understandings
or arrangements with any other party relating to the Securities or any other
transactions contemplated hereunder.
(ii)    Such Investor is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
is an entity acting on its own account that in the aggregate owns and invests on
a discretionary basis at least $100 million of securities of issuers that are
not affiliated with such Investor.
(iii)    Such Investor acknowledges that it has completed the Investor
Questionnaire contained in Appendix A and that the information contained therein
is complete and accurate as of the date thereof and is hereby affirmed as of
each of the Signing Date and the Closing Date. Any information that has been
furnished or that will be furnished by such Investor to evidence its status as
an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.
(iv)    Such Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof. Such Investor has previously invested in securities
similar to the Securities and fully understands the limitations on transfer and
restrictions on sales of the Securities. Such Investor represents that it is
able to bear the economic risk of its investment in the Securities and is able
to afford the complete loss of any such investment.
(v)    Such Investor has conducted its own independent evaluation, made its own
analysis and consulted with advisors as it has deemed necessary, prudent or
advisable in order for such Investor to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.
(vi)    Such Investor is familiar with the business and financial condition and
operations of the Company. Such Investor has adequate information concerning the
Company and the Securities to enable it to evaluate the transactions
contemplated by this Agreement and to make an informed investment decision
concerning the Securities, and such Investor has had the opportunity to discuss
such information with a representative of the Company and to obtain and review
information reasonably requested by such Investor.
(vii)    Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any


13



--------------------------------------------------------------------------------





newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or, to such Investor’s knowledge, any other general
solicitation or general advertisement. Neither such Investor nor its Affiliates
or any person acting on its or any of their behalf has engaged, or will engage,
in any form of general solicitation or general advertising (within the meaning
of Rule 502(c) under the Securities Act) in connection with the offering of the
Securities.
(g)    Additional Investor Status.
(i)    Such Investor, other than any Non-EEA Investor, is (a) a “qualified
investor” as such term is defined in Article 2(1)(e) of Directive 2003/71/EC
(and amendments thereto, including Directive 2010/73/EU) (the “Prospectus
Directive”); or (b) investing on its own account, and not on behalf of any other
person. A “Non-EEA Investor” means an Investor who is located in a country that
is not a European Economic Area country.
(ii)    Any such Investor is a person that: (i) has professional experience in
matters relating to investments falling within Article 19(5) of the Financial
Services and Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the
“Financial Promotion Order”); (ii) falls within Article 49(2)(a) to (d) (“high
net worth companies, unincorporated associations, etc.”) of the Financial
Promotion Order; (iii) is outside the United Kingdom; or (iv) is a person to
which an invitation or inducement to engage in investment activity (within the
meaning of section 21 of the Financial Services and Markets Act 2000) in
connection with the investment may otherwise lawfully be communicated or caused
to be communicated.
(h)    No Broker’s Fees. No brokerage or finder’s fees or commissions are or
will be payable by such Investor or any of its Affiliates or subsidiaries (if
applicable) to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Securities, and such Investor has not taken any action that could cause the
Company to be liable for any such fees or commissions. The Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.
(i)    Compliance with Law. Such Investor will comply with all applicable laws
and regulations in effect in any jurisdiction in which such Investor purchases
or sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which such Investor is subject or in which the Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.
(j)    Advisors. Such Investor acknowledges that, prior to entering into this
Agreement, it was advised by Persons deemed appropriate by the Investor
concerning this Agreement and the transactions contemplated hereunder and
conducted its own due diligence investigation and made its own investment
decision with respect to this Agreement, the transactions contemplated hereunder
and the purchase of the Securities. Such Investor understands that Fearnley has
acted solely as the agent of the Company in this private placement of the
Securities and that Fearnley makes no representation or warranty with regard to
the merits of the transactions contemplated by this Agreement or as to the
accuracy of any information the Investor may have received in


14



--------------------------------------------------------------------------------





connection therewith, including any materials prepared by Fearnley in reliance
on the Company’s publicly available information. Such Investor acknowledges that
it has not relied on any information or advice furnished to it by or on behalf
of Fearnley.
(k)    Fearnley. Investor agrees and acknowledges that:
(i)     Fearnley Securities AS is not a U.S. registered broker-dealer and that
it intends to participate as placement agent in the offering of the Securities
either outside of the United States or, to the extent such activities are within
the United States, through Fearnley Securities Inc., its affiliated U.S.
broker-dealer, to the extent permitted by Rule 15a-6 under the Exchange Act; and
(ii)     Fearnley Securities Inc. may compensate Fearnley Securities AS for
finder services provided in connection with the offering of the Securities, and
that such compensation shall be derived exclusively from, and not in addition
to, any placement agent fees received by Fearnley Securities, Inc. in connection
with the offering of the Securities.
(l)    Arm’s Length Transaction. Such Investor is acting solely in the capacity
of an arm’s length contractual counterparty to the Company with respect to the
transactions contemplated hereby. Additionally, without derogating from or
limiting the representations and warranties of the Company, the Investor (A) is
not relying on the Company for any legal, tax, investment, accounting or
regulatory advice; (B) has consulted with its own advisors concerning such
matters; and (C) shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby.
(m)    No Further Reliance. Such Investor acknowledges that it is not relying
upon any representation or warranty made by the Company that is not set forth in
this Agreement. Such Investor confirms that the Company has not (i) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (ii) made any representation to such Investor
regarding the legality of an investment in the Securities under applicable legal
investment or similar laws or regulations. Such Investor confirms that (i) it
has conducted a review and analysis of the business, assets, condition,
operations and prospects of the Company and its Subsidiaries, and the terms of
the Securities, and has access to such financial and other information regarding
the Company, in each case that such Investor considers sufficient for purposes
of the purchase of the Securities; (ii) at a reasonable time prior to its
purchase of the Securities, it had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and to obtain additional information necessary to verify any
information furnished to such Investor or to which such Investor had access; and
(iii) it has not received any offering memorandum or offering document in
connection with the offering of the Securities. Such Investor further confirms
that it is not relying on any communication (written or oral) of Fearnley, the
Company or any of its Affiliates, as investment advice or as a recommendation to
purchase the Securities. It is understood that information and explanations
related to the terms and conditions of the Securities provided by Fearnley, the
Company or any of its Affiliates shall not be considered investment advice or a
recommendation to purchase the Securities, and that none of Fearnley, the
Company or any of its Affiliates is


15



--------------------------------------------------------------------------------





acting or has acted as an advisor to such Investor in deciding to invest in the
Securities. Such Investor acknowledges that none of Fearnley, the Company or any
of its Affiliates has made any representation regarding the proper
characterization of the Securities for purposes of determining such Investor
authority to invest in the Securities. Such Investor acknowledges that the
Company has the right in its sole and absolute discretion to abandon this
private placement at any time prior to the Signing Date.
(n)    Private Placement. Such Investor understands and acknowledges that:
(i)    The Securities that it is acquiring under this Agreement are being sold
pursuant to an exemption from registration under the Securities Act, including
Regulation D promulgated thereunder. The Company may require additional
representations from certain Investors in respect of matters under Rule 506(d)
of the Securities Act, and such Investor shall provide the requested information
to the Company on a timely basis so that the Company may comply with the
requirements thereunder.
(ii)    Its representations and warranties contained herein are being relied
upon by the Company as a basis for such exemption under the Securities Act and
under the securities laws of various other foreign and domestic jurisdictions.
Such Investor further understands that, unless it notifies the Company in
writing to the contrary at or before the Signing Date or the Closing Date, as
the case may be, each of such Investor’s representations and warranties
contained in this Agreement will be deemed to have been automatically (and
without any further action of the Investor) reaffirmed and confirmed as of the
Signing Date or the Closing Date, as applicable, taking into account all
information received by the Investor.
(iii)    No U.S. state or federal agency or any other securities regulator of
any state or country has passed upon the merits or risks of an investment in the
Securities or made any finding or determination as to the fairness of the terms
of the offering of the Securities or any recommendation or endorsement thereof.
(iv)    The Securities are “restricted securities” under applicable federal
securities laws and that the Securities Act and the rules of the SEC provide in
substance that the Investor may dispose of the Securities only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that the Company has no obligation,
other than as disclosed in the SEC Reports, or intention to register any of the
Securities, or, other than as contemplated herein, to take action so as to
permit sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the Investor understands that under the SEC’s rules, the Investor
may dispose of the Securities principally (i) pursuant to Rule 144 under the
Securities Act or (ii) in “private resale transactions” that are exempt from
registration under the Securities Act, in which event the transferee will
acquire “restricted securities” subject to the same limitations as in the hands
of the Investor. Consequently, the Investor understands that the Investor must
bear the economic risks of the investment in the Securities for an indefinite
period of time. The Investor will not sell, assign, pledge, give, transfer or
otherwise dispose of the Securities or any interest therein, or make any offer
or attempt to do any of the foregoing, except pursuant to a registration of the
Securities under the Securities Act and all applicable State Securities Laws, or
in a transaction which is exempt from


16



--------------------------------------------------------------------------------





the registration provisions of the Securities Act and all applicable State
Securities Laws. Such Investor understands that that the recordation of the
Securities in book-entry form will include a legend substantially in the form
indicated in Section 7 (which such Investor has read and understands), and that
the Company and its Affiliates shall not be required to give effect to any
purported transfer of such Securities except upon compliance with the foregoing
restrictions.
(o)    No ERISA Plans. Either (a) such Investor is not purchasing or holding
Securities (or any interest in Securities) with the assets of (i) an employee
benefit plan that is subject to Title I of ERISA, (ii) a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code, (iii) an entity whose underlying assets are considered to include “plan
assets” of any of the foregoing by reason of such plan’s, account’s or
arrangement’s investment in such entity, or (iv) a governmental, church,
non-U.S. or other plan that is subject to any similar laws; or (b) the purchase
and holding of such Securities by such Investors, throughout the period that it
holds such Securities, and the disposition of such Securities or an interest
therein will not constitute (x) a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, (y) a breach of fiduciary duty
under ERISA or (z) a similar violation under any applicable similar laws.
7.    Additional Agreements.
(a)    Conduct Prior to Closing. From and after the Signing Date until the
earlier of the Closing Date and the date on which this Agreement is terminated,
the Company covenants and agrees as to itself and its Subsidiaries not to take
any action that is intended or would reasonably be expected to result in any
condition in Sections 8 and 9 not being satisfied. Each Investor hereby
covenants and agrees to notify the Company upon the occurrence of any event
prior to the Closing Date which would cause any representation, warranty or
covenant of the Investors contained in this Agreement to be false or incorrect.
(b)    NASDAQ Listing. The Company shall as promptly as practicable after the
Signing Date (and prior to the Closing Date) apply to cause the Securities to be
issued on the Closing Date to be approved for listing on the NASDAQ Stock Market
LLC, subject to official notice of issuance.
(c)    Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities for acquisition of dry bulk vessels, expansion
of the Company’s logistics services and general corporate purposes.
(d)    Existence and Compliance. The Company and each Subsidiary will maintain
their respective existence, good standing and qualification to do business where
required and comply with all agreements, instruments, judgments, laws,
regulations and governmental requirements, applicable to them or to any of their
respective properties, business operations and transactions, except for such
non-compliance with this Section 7 that could not reasonably be expected to have
a Material Adverse Effect, and provided that nothing in this Section 7 shall
prevent the merger of a Subsidiary into the Company or another Subsidiary.


17



--------------------------------------------------------------------------------





(e)    Short Selling Acknowledgement and Agreement. Each Investor understands
and acknowledges, severally and not jointly with any other Investor, that the
SEC currently takes the position that coverage of Short Sales of securities
“against the box” prior to the effective date of a registration statement is a
violation of Section 5 of the Securities Act and of Securities Act Compliance
Disclosure Interpretation 239.10. Each Investor agrees, severally and not
jointly, that it will abide by such interpretation and will not engage in any
Short Sales that result in the disposition of the Securities acquired hereunder
by such Investor until such time as a resale registration statement is declared
or deemed effective by the SEC or such Securities are no longer subject to any
restrictions on resale. “Short Sales” means all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers. Each Investor represents and agrees
that since the date that it became aware of the proposed sale of the Securities,
it has not conducted or caused any of its Affiliates to conduct a Short Sale or
sell short any Common Stock of the Company.
(f)    Legend. The book-entry account maintained by the transfer agent
evidencing ownership of the Securities sold pursuant to this Agreement will bear
the following restrictive legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE SECURITIES ACT,
(2) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), OR (3) ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), OR (4) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.”
(g)    Side Letters. The Company shall be entitled to enter into side letters or
side arrangements in relation to an Investor’s investment in the Company
contemplated by this Agreement (collectively, the “Side Letters”). Any Side
Letters entered into with any Investor shall be disclosed to all Investors. If
the Company enters into any Side Letter with an Investor, subject to the proviso
in the next sentence, each Investor may elect to receive the rights and benefits
granted under such Side Letter entered into before, on or after the date hereof
that has the effect of establishing rights or otherwise benefiting the Investor
that is a party thereto in a manner more favorable in any respect than the
rights and benefits established in favor of such Investor by this Agreement or
any Side Letter. Such election shall be made by the Investor by written notice
to the Company within thirty (30) calendar days following the receipt of a copy
of


18



--------------------------------------------------------------------------------





such Side Letter. Notwithstanding anything to the contrary contained herein,
this Section shall not apply to provisions in any Side Letter dealing with the
specific legal, tax or regulatory status of any Investor unless such specific
legal, tax or regulatory status also applies to the Investor electing for such
provision.
8.    Conditions to Obligations of the Company. The obligations of the Company
to sell and issue the Securities being sold and issued by it to any Investor on
the Closing Date is subject to the fulfillment on or before the Closing Date of
the following conditions, any of which may be waived (in whole or in part) by
the Company in its sole discretion:
(a)    No Injunction. As of the Signing Date and the Closing Date, no
Governmental Body nor any other Person shall have issued an order, injunction,
judgment, decree, ruling or assessment which shall then be in effect restraining
or prohibiting the completion of the transactions contemplated by this
Agreement, nor to the Company’s knowledge, shall any such order, injunction,
judgment, decree, ruling or assessment be threatened or pending.
(b)    Securities Law Compliance. The offer and sale of the Securities to the
Investors pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
(c)    Purchase Price Paid. Such Investor shall have paid the Purchase Price to
the Escrow Agent in the amount set forth on Schedule 1 by the Funding Date
pursuant to the requirements of this Agreement and the Company shall have
received the Purchase Price from the Escrow Agent.
(d)    Covenants and Agreements. Such Investor shall have performed and complied
with the covenants and agreements required to be performed or complied with by
such Investor hereunder on or prior to the Closing Date.
(e)    Representations and Warranties. The representations and the warranties of
such Investor contained in this Agreement shall be true and correct as of the
Signing Date and the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.
9.    Conditions to Obligations of the Investors. The obligation of each
Investor to pay the Company the Purchase Price (and cause the Escrow Agent to
release to the Company the Purchase Price) in respect of the Securities to be
issued under this Agreement to such Investor in accordance with Schedule 1 is
subject to the fulfillment to the reasonable satisfaction of, or, to the extent
permitted by law, waiver by, such Investor prior to the Signing Date or the
Closing Date, as the case may be, each of the following conditions:
(a)    Covenants and Agreements. The Company shall have performed and complied
in all material respects with the covenants and agreements required to be
performed or complied with by it hereunder on or prior to the Signing Date or
the Closing Date, as applicable.


19



--------------------------------------------------------------------------------





(b)    Legal Opinions. On the Closing Date, the Investors shall have received an
opinion from Seward & Kissel LLP substantially in the form of Schedule 2 and an
opinion from Appleby (Bermuda) Limited substantially in the form of Schedule 3.
(c)    Officer’s Certificate. The Investors shall have received a certificate,
signed by an authorized officer of the Company, certifying to the applicable
matters set forth in this Section 9, in a form and substance reasonably
satisfactory to the Investors.
(d)    (d)     No Injunction
(e)    No Delisting Notice. No notice of delisting from The NASDAQ Stock Market
LLC shall have been received by the Company with respect to its Common Stock.
(f)    Representations and Warranties. The representations and the warranties of
the Company contained in this Agreement shall be true and correct in all
material respects as of the Signing Date and the Closing Date, except with
respect to provisions including the terms “material,” “Material Adverse Effect”
or words of similar import and except with respect to materiality, as reflected
under GAAP, in the representations and warranties contained in Section 5(k)
relating to the financial statements, with respect to which such representations
and warranties shall be true and correct at and as of the applicable date, with
the same effect as though such representations and warranties had been made on
and as of such date, except that representations and warranties made as of a
specified date need be true and correct only as of that date.
(g)    No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the Signing Date and prior to the Closing Date.
10.    Termination.
(a)    Termination and Effects. This Agreement may be terminated on an
Investor-by-Investor basis (i) by mutual consent between the Company and such
Investor evidenced in writing and (ii) by such Investor or the Company if the
Closing does not occur on or before the date that is ten (10) business days
following the Authorization Date, provided that the party seeking to terminate
this Agreement pursuant to this Section 10 shall not have breached in any
material respects its representations, warranties or covenants set forth in this
Agreement. If this Agreement is terminated by either the Company or an Investor
pursuant to the provisions of this Section 10, this Agreement with respect to
the Company and such Investor shall forthwith become void and there shall be no
further obligations on the part of the Company or such Investor or their
respective stockholders, directors, officers, employees, agents or
representatives, except for the provisions of Section 11, which shall survive
any termination of this Agreement; provided, however, that nothing in this
Section 10 shall relieve any party from liability for any breach of any
representation, warranty, covenant, or agreement under this Agreement prior to
such termination or for any willful breach of this Agreement.
(b)    Extension; Waiver. At any time prior to any applicable compliance time
(including the termination provisions set forth herein) the Company and any
Investor may (a)


20



--------------------------------------------------------------------------------





extend the time for the performance of any of the obligations or other acts of
the Company or such Investor, respectively, (b) waive any inaccuracies in the
representations and warranties contained herein and (c) waive compliance with
any of the agreements or conditions herein. Any agreement on the part of an
Investor to any such extension or waiver shall be valid if set forth in an
instrument in writing signed on behalf of such Investor and the Company and
shall be deemed to modify the terms and conditions of this Agreement as between
such Investor and the Company.
11.    Miscellaneous.
(a)    Survival of Obligations. All representations, warranties, covenants,
agreements and obligations contained in this Agreement shall survive (i) the
acceptance of the Subscriptions by the Company and the Closing and (ii) the
death or disability of any of the Investors.
(b)    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) when delivered by electronic mail (so long as
notification of a failure to deliver such electronic mail is not received by the
sending party), (iii) if transmitted by facsimile when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to each Investor as set forth on its respective signature
pages and if to the Company as follows:
 
If to the Company:
Pangaea Logistics Solutions Ltd.
C/O Phoenix Bulk Carriers (US) LLC
109 Long Wharf
Newport, Rhode Island 02840
Attention: Gianni DelSignore


 
with a copy to:
Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Attention: Edward Horton
E-mail: horton@sewkis.com
Facsimile: (212) 480-8421


 
If to the Investors:
To the address specified on Schedule 1, or at such other address or addresses as
may have been furnished to the Company in writing in accordance with this
Agreement.



Any party hereto may, from time to time, change its address, facsimile number,
e-mail address or other information for the purpose of notices to that party by
giving notice specifying such change to the other parties hereto.
(c)    Execution in Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together


21



--------------------------------------------------------------------------------





shall constitute one and the same instrument, and shall become binding when one
or more counterparts have been signed by and delivered to each of the parties
hereto.
(d)    Amendments. Except as contemplated by Section 10(b), this Agreement shall
not be amended, modified or supplemented prior to the Closing except by a
written instrument signed by all the parties hereto.
(e)    Expenses. The Company shall pay all delivery expenses and stamp,
transfer, issue, documentary and similar taxes, assessments and charges levied
under the laws of any applicable jurisdiction in connection with the issuance of
the Securities and will hold the Investors or other holders thereof harmless,
without limitation as to time, against any and all liabilities with respect to
all such delivery expenses, taxes, assessments and charges. Each Investor shall
be responsible for the fees and expenses, if any, of its advisors and its
counsel.
(f)    Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.
(g)    Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.
(h)    Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights and obligations of any party hereunder may be assigned, delegated or
otherwise transferred by such party without the prior written consent of each
other party; provided, that any Investor may assign, in its sole discretion, any
or all of its rights, interests and obligations under this Agreement to any of
its Affiliates or to any transferee of the Securities following the Closing. No
such assignment, delegation or other transfer shall relieve the assignor of any
of its obligations or liabilities hereunder. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.
(i)    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any third Person,
other than the parties and their respective successors and assigns permitted by
Section 11(h), any right, remedy or claim under or by reason of this Agreement.


22



--------------------------------------------------------------------------------





(j)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
its conflict of laws principles.
(k)    Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Investor may otherwise have to bring any action or proceeding relating to this
Agreement against the Company and its subsidiaries or their respective
properties in the courts of any jurisdiction or any right that the Company may
otherwise have to bring any action or proceeding relating to this Agreement
against any Investor or its properties in the courts of any jurisdiction. Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court referred to in the first sentence of this
Section 11(k) and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
(l)    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(m)    Public Announcements. No Investor shall make any public announcements or
otherwise communicate with the news media with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the
Company. Notwithstanding the forgoing, any Investor may make or cause to be made
any press release or similar public announcement or communication as may be
required to comply with (i) the requirements of applicable law, including the
Exchange Act, or (ii) its disclosure obligations or practices with respect to
its investors; provided that prior to making any such disclosure under this
clause (ii), such Investor shall provide a copy of such proposed disclosure to
the Company and shall only


23



--------------------------------------------------------------------------------





publicly make such disclosure with the consent of the Company, which consent
shall not be unreasonably withheld or delayed, if the Company has not previously
made a public announcement of the transactions contemplated hereby. For the
avoidance of doubt, the Company may issue any such press release or make any
such announcement as may be required by law or the applicable rules or
regulations of the NASDAQ Stock Market LLC, in which case the Company shall
notify Fearnley, to the extent reasonably practicable under the circumstances,
with reasonable time to review such release or announcement in advance of such
issuance.
(n)    Right to Conduct Activities. The Company and each Investor acknowledge
that some or all of the Investors are professional investors, and as such invest
in numerous portfolio companies, some of which may be competitive with the
Company’s business. No Investor shall be liable to the Company or to another
Investor for any claim arising out of, or based upon, (i) the investment by the
Investor or any Affiliate of the Investor in any entity competitive to the
Company or (ii) actions taken by the Investor or any Affiliate of the Investor
to assist any such competitive company, whether or not such action was taken as
a board member of such competitive company or otherwise, and whether or not such
action has a detrimental effect on the Company, so long as such Investor or such
Affiliate does not use or permit the use of confidential or proprietary
information of the Company or of its affiliates.
(o)    Removal of Legend. On and after such date as the Securities held by any
Investor or its successors and permitted assigns pursuant to Section 11(h) are
eligible for sale under Rule 144 and in connection with any such sale of
Securities by an Investor in reliance on Rule 144 under the Securities Act, the
applicable Investor or its broker shall deliver to the Company and the transfer
agent a customary broker representation letter and a certificate of the Investor
providing any information that the Company and the transfer agent deem necessary
to determine that the sale of the Securities is made in compliance with Rule
144, including, as may be appropriate, a certification (i) that such Investor is
not (and in the preceding three months has not been) an Affiliate of the Company
(and a covenant not to consummate such sale if the Purchaser becomes an
Affiliate prior to the consummation of such sale unless such sale is registered
or another exemption from registration is available), (ii) regarding the length
of time the Securities have been held and (iii) that the Investor is not in
possession of material non-public information relating to the Company. Upon
receipt of such representation letter and certificate and if the Company
determines that the sale may be made pursuant with Rule 144, the Company shall
as soon as reasonably practicable cause the removal of such notation of a
restrictive legend from the Investor’s book-entry account maintained by the
transfer agent in connection with such sale. The Company shall bear all direct
costs and expense associated with the removal of a legend pursuant to this
Section 11(o) (including, without limitation, reasonable fees of legal counsel
in connection with any legal opinion letters required to be issued in connection
with such removal), so long as such Investor or its permitted assigns provide to
the Company any information the Company deems necessary to determine that the
Securities may be sold without a legend under the Securities Act or applicable
State Securities Laws.
(p)    Entire Agreement. This Agreement, the Appendices, Exhibits and the
Schedules and the documents delivered pursuant hereto and thereto constitute the
entire agreement and understanding among the parties with respect to the subject
matter contained herein or therein,


24



--------------------------------------------------------------------------------





and supersede any and all prior agreements, negotiations, discussions,
understandings, term sheets or letters of intent between or among any of the
parties with respect to such subject matter.
(q)    Interpretation. In this Agreement, unless the context clearly indicates
otherwise:
(i)    words used in the singular include the plural and words in the plural
include the singular;
(ii)    reference to any gender includes the other gender;
(iii)    the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;
(iv)    reference to any Section, Exhibit or Schedule means such Section of, or
such Exhibit or Schedule to, this Agreement, as the case may be, and reference
in any Section or definition to any clause means such clause of such Section or
definition;
(v)    the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;
(vi)    reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;
(vii)    reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;
(viii)    relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and
(ix)    the titles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement.
(r)    This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. Subject to Section 11(g),
this Agreement shall be interpreted and construed to the maximum extent possible
so as to uphold the enforceability of each of the terms and provisions hereof.
[SIGNATURE PAGES FOLLOW]


25



--------------------------------------------------------------------------------









26



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
VR Global Partners, L.P.
Legal Name of Entity
By:
/s/ Emile Du Toit
 
Name:
Emile Du Toit
 
Title:
Authorized Signatory
Address:
c/o Intertrust Corporate Services (Cayman),
190 Elgin Avenue George Town, Grand Cayman
Cayman Islands, KYI-9005



State/Country of Domicile or Formation:     Switzerland
Purchase Price (at US$2.25 per share):    US$ 5,000,000


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 2,222,222 shares of Common Stock.






Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Agreement this 13th DAY OF
JUNE, 2017.
INVESTOR:
By
Cable Car Capital LLC as advisor to the managed accounts set forth on Schedule 1
Legal Name of Entity
By:
/s/ Jacob Ma-Weaver
 
Name:
Jacob Ma-Weaver
 
Title:
Managing Member
Address:
1449 Washington St, #6
San Francisco, CA 94109
 



State/Country of Domicile or Formation: California    
Purchase Price (at US$2.25 per share):    US$ 436,500    
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 194,000 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Agreement this 9th DAY OF
JUNE, 2017.
INVESTOR:
By
Fullerton Capital Partners LP (RBF Capital LLC)
Legal Name of Entity
By:
/s/ Niel Smith
 
Name:
Niel Smith
 
Title:
COO
Address:
3047 Fullerton St
SF, CA 94123
 



State/Country of Domicile or Formation: Delaware/USA    
Purchase Price (at US$2.25 per share):    US$ 675,000    
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 300,000 shares of Common Stock


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
The K2 Principal Fund L.P.
Legal Name of Entity
By:
/s/ Shawn Kimel
 
Name:
Shawn Kimel
 
Title:
Managing Partner
Address:
2 Bloor Street West, Suite 801
Toronto, Ontario M4W 3E2
Canada



State/Country of Domicile or Formation: Ontario Canada    
Purchase Price (at US$2.25 per share):    US$ 300,000    
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 133,333 shares of Common Stock.




Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
James E Thomas
Legal Name of Entity
By:
/s/ James E Thomas
 
Name:
James E Thomas
 
Title:
Self
Address:
33 Woods End Road
New Canaan, CT
06840



State/Country of Domicile or Formation: Connecticut, USA    
Purchase Price (at US$2.25 per share):    US$ 500,000    
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 222,222 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 16th DAY OF
JUNE, 2017.
INVESTOR:
By
Sjavarsyn ehf
Legal Name of Entity
By:
/s/ Bjarni Armannsson
 
Name:
Bjarni Armannsson
 
Title:
CEO
Address:
Bakkavor
170 Seltjarnarnes, Iceland
 



State/Country of Domicile or Formation: Iceland
Purchase Price (at US$2.25 per share):    US$ 300,000


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 133,333 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
Skeie Alpha Invest As
Legal Name of Entity
By:
/s/ Ove Lande
 
Name:
Ove Lande
 
Title:
Investment Manager
Address:
Jonsrudveien 9
0274 Olso
Norway



State/Country of Domicile or Formation: Norway
Purchase Price (at US$2.25 per share):    US$ 112,500


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 50,000 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 16th DAY OF
JUNE, 2017.
INVESTOR:
By
Sniptind Invest As
Legal Name of Entity
By:
/s/ Harald Hjorthen
 
Name:
Harald Hjorthen
 
Title:
Portfolio Manager/Owner
Address:
Tordenskiolds Gate 6B
0160 Olso
Norway



State/Country of Domicile or Formation: Norway
Purchase Price (at US$2.25 per share):    US$ 112,500
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 50,000 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
Herman Holding As
Legal Name of Entity
By:
/s/ K Herman Andersen
 
Name:
K Herman Andersen
 
Title:
COB
Address:
P.O. Box 155 Skoyen
0212 Olso
Norway



State/Country of Domicile or Formation:      Norway     
Purchase Price (at US$2.25 per share):    US$ 112,500
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 50,000 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 16th DAY OF
JUNE, 2017.
INVESTOR:
By
Apollo Asset Ltd.
Legal Name of Entity
By:
/s/ A.V. Fredly
 
Name:
A. V. Fredly
 
Title:
President
Address:
Tour Odeon
34 Avenue De L’Annonciade
98000 Monaco, MC



State/Country of Domicile or Formation:     Cayman Islands    
Purchase Price (at US$2.25 per share):    US$ 500,000    


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 222,222 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15th DAY OF
JUNE, 2017.
INVESTOR:
By
Astveit Invest As
Legal Name of Entity
By:
/s/ Biorn Hanevik
 
Name:
Biorn Hanevik
 
Title:
CEO
Address:
Sandviksboder 9-10
5035 Bergen
Norway



State/Country of Domicile or Formation:     Norway
Purchase Price (at US$2.25 per share):    US$ 200,000


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 88,889 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this15th DAY OF
JUNE, 2017.
INVESTOR:
By
Carsten Buch Sivertsen
Legal Name of Entity
By:
/s/ Carsten Buch Sivertsen
 
Name:
Carsten Buch Sivertsen
 
Title:
 
Address:
Munkedamsveien 69A
0270 Olso
Norway



State/Country of Domicile or Formation:     Norway
Purchase Price (at US$2.25 per share):    US$ 100,000


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 44,444 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Agreement this15th DAY OF
JUNE, 2017.
INVESTOR:
By
Lucas De Romijn
Legal Name of Entity
By:
/s/ Lucas De Romijn
 
Name:
Lucas De Romijn
 
Title:
 
Address:
Grundweg
6315 Oberaegeri
Switzerland



State/Country of Domicile or Formation: Switzerland
Purchase Price (at US$2.25 per share):    US$ 506,250


The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 225,000 shares of Common Stock.


Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------











Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Agreement this 15TH DAY OF
JUNE, 2017.
 
PANGAEA LOGISTICS SOLUTIONS LTD
 
By:
/s/ Mark Filanowski
 
 
Name:
Mark Filanowski
 
 
Title:
Chief Operating Officer



Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------






SCHEDULE 1

INVESTORS
Investor
Number of Securities to be Acquired
Aggregate Purchase Price to be Paid*
Address
1.        VR Global Partners L.P.
2,222,222
$4,999,999.50
c/o Intertrust Corporate Services (Cayman), 190 Elgin Avenue George Town, Grand
Cayman, Cayman Islands, KY 1-9005
2.     Carsten Buch Sivertsen
44,444
$99,999.00
Munkedamsveien 69A, 0270 Oslo, Norway
3.     Lucas de Romijn
225,000
$506,250.00
Grundweg, 6315 Oberaegeri, Switzerland
4.        Pan Oceanic Chartering Inc.
Defined Benefit Pension Plan
127,600
$287,100.00
One Meadowlands Plaza, Suite 800
East Rutherford, NJ 07073
5.        Pan Oceanic Chartering Inc.
Profit Sharing Plan and Trust
10,400
$23,400.00
One Meadowlands Plaza, Suite 800
East Rutherford, NJ 07073
6.        Nicholas G. Mulcahy
7,100
$15,975.00
1A Birchwood Place, 96 MacDonnell Road
Mid Levels, Hong Kong
7.        Dan Barzel and Adam Barzel
5,900
$13,275.00
201S. Palm Ave. #206
Sarasota, FL 34236
8.        Jacob H. Ma-Weaver
5,800
$13,050.00
c/o Cable Car Capital LLC
1449 Washington Street #6
San Francisco, CA 94109
9.        Carlos Saraiva
4,400
$9,900.00
2358 Torrey Pines Rd. Unit 21
La Jolla, CA 92037
10.     Dean A. Crawford and
Darra J. Goldstein
3,700
$8,325.00
800 NW Hill Rd.
Williamstown, MA 01267
11.     Megan Wisdom
3,700
$8,325.00
400 W. 58th St. #3J
New York, NY 10019
12.     Kelvin Kwan
3,200
$7,200.00
2089 Kings Lane
San Mateo, CA 94402
13.     Rufus L. Edmisten
3,000
$6,750.00
2121 Lake Wheeler Rd.
Raleigh, NC 27603
14.     Jacob H. Ma-Weaver Roth IRA
2,700
$6,075.00
c/o Cable Car Capital LLC
1449 Washington Street #6
San Francisco, CA 94109
15.     Stanley T. Tan and Sarah B. Ng
2,600
$5,850.00
76 Jalan Lim Tai See
Singapore, SG-01 268412
16.     Eric Ellwood
2,000
$4,500.00
409 May Court
Raleigh, NC 27609
17.     Maria Areias Pereira
2,000
$4,500.00
2358 Torrey Pines Rd. Unit 21
La Jolla, CA 92037








--------------------------------------------------------------------------------





18.     Monette Wood
1,700
$3,825.00
520 E Franklin St.
Chapel Hill, NC 27514
19.     Annie Ma-Weaver Roth IRA
1,500
$3,375.00
c/o Cable Car Capital LLC
1449 Washington Street #6
San Francisco, CA 94109
20.     Glenn Cunningham
1,300
$2,925.00
411 East 12th Street, Apt 4
New York, NY 10009
21.     Ashley Wood
1,100
$2,475.00
6 Whittier Place Unit 14G
Boston, MA 02114
22.     Ryan C. Wood
1,100
$2,475.00
6 Whittier Place Unit 22G
Boston, MA 02114
23.     Tao Tan
1,100
$2,475.00
2028 E Ben White Blvd., Unit 240-2719
Austin, TX 78741
24.     Jacob Ma-Waver SEP IRA
1,000
$2,250.00
c/o Cable Car Capital LLC
1449 Washington Street #6
San Francisco, CA 94109
25.     Gregory J. Legorreta
700
$1,575.00
11663 Kiowa Ave. 207
Los Angeles, CA 90049
26.     John Lee
400
$900.00
573 Palm Street
Township of Washington, NJ 07676
27.     Fullerton Capital Partners L.P.
300,000
$675,000.00
3047 Fillmore St., San Francisco, CA 94123
28.     The K2 Principal Fund L.P.
133,333
$299,999.25
2 Bloor Street West, Suite 801, Toronto, Ontario M4W 3E2 Canada
29.     James E. Thomas
222,222
$500,000.00
33 Woods End Road, New Canaan, CT 06840
30.     Sjavarsyn ehf
133,333
$299,999.25
Bakkavor 28, 170 Seltjarnarnes, Iceland
31.     Skeie Alpha Invest SA
50,000
$112,500.00
Jonsrudveien 9, 0274 Oslo, Norway
32.     Sniptind Invest AS
50,000
$112,500.00
Tordenskiolds Gate 6B, 0160 Oslo, Norway
33.     Herman Holding AS
50,000
$112,500.00
P.O. Box 155 Skøyen, 0212 Oslo, Norway
34.     Apollo Asset Ltd.
222,222
$499,999.50
Tour Odeon, 34 Avenue De L'Annonciade, 98000 Monaco, MC
35.     Åstveit Invest AS
88,889
$200,000.25
Sandviksboder 9-10, 5035 Bergen, Norway
TOTAL
3,935,665
$8,855,246.75
 





* Aggregate purchase price to be paid is based on a price of $2.25 per share of
Common Stock.







--------------------------------------------------------------------------------






APPENDIX A















--------------------------------------------------------------------------------








INVESTOR QUESTIONNAIRE
Name of investor:     
State or jurisdiction of residence:     
With respect to a potential investment in Pangaea Logistics Solutions Ltd., a
Bermuda exempted company (the “Company”), the undersigned represents and
warrants that he/she/it qualifies as an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”), because (please check the box that applies):
☐
He/she is a natural person whose individual net worth, or joint net worth with
his/her spouse, at the time of his/her purchase of securities of the Company,
exceeds $1,000,000, excluding the value of his/her primary residence; or

☐
He/she is a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or had a joint income with his/her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

☐
He/she is a director, executive officer or general partner of the Company or a
director, executive officer or general partner of a general partner of the
Company; or

☐
It is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, Massachusetts or similar business
trust, or partnership that was not formed for the specific purpose of acquiring
the securities of the Company being offered in this offering, with total assets
in excess of $5,000,000; or

☐
It is a “private business development company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or

☐
It is a “bank” as defined in Section 3(a)(2) of the Act; or

☐
It is a “savings and loan association” or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; or

☐
It is a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; or

☐
It is an “insurance company” as defined in Section 2(a)(13) of the Act; or

☐
It is an investment company registered under the Investment Company Act of 1940;
or








--------------------------------------------------------------------------------





☐
It is a “business development company” as defined in Section 2(a)(48) of the
Investment Company Act of 1940; or

☐
It is a “Small Business Investment Company” licensed by the U.S. Small Business
Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

☐
It is a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; or

☐
It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is one of the
following:

☐
A bank;

☐
A savings and loan association;

☐
An insurance company; or

☐
A registered investment adviser; or

☐
It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with total assets in excess of $5,000,000; or

☐
It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 that is a self-directed plan with investment
decisions made solely by persons that are accredited investors; or

☐
It is a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); or

☐
It is an entity in which all of the equity owners are accredited investors.










--------------------------------------------------------------------------------





Date:
    
 
PARTNERSHIP, CORPORATION, TRUST
 
OR OTHER ENTITY INVESTORS:
 
   
 
Print Name of Partnership, Corporation,
 
Trust or Other Entity
 
By:
   
 
 
Signature of Authorized Representative
 
 
   
 
 
Print Name of Authorized Representative
 
 
   
 
 
Title of Authorized Representative
 



















































Signature Page to Investor Questionnaire





